Citation Nr: 0003226	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  He served in the Republic of Vietnam.  He served later 
in the National Guard.  

The Board of Veterans' Appeals (Board) notes that in an 
August 1995 rating decision entitlement to a nonservice-
connected pension was granted.

In a September 1996 statement, the veteran raised the issue 
of entitlement to service connection for residuals of Agent 
Orange exposure to include acute and subacute peripheral 
neuropathy and chloracne.  A July 1997 rating decision denied 
service connection for chloracne and peripheral neuropathy as 
residuals of exposure to Agent Orange.  The veteran received 
notification of the denials in a July 1997 letter from the 
RO.  He did not file a notice of disagreement with these 
decisions.  Therefore, those issues are not appropriate for 
appellate review.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).


REMAND

This case was before the Board in December 1996, at which 
time it was remanded for further development.  In the remand, 
the Board recognized that on his October 1994 application 
form, the veteran indicated that he was treated for his skin 
rash by the Vancouver Barracks VA medical center from 1968 to 
the present.  These treatment records are not in the file.

While it is noted that a December 1998 statement from the 
veteran requested that the VA proceed with his claim based on 
the evidence of record, the Board otherwise notes that VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent VA medical records may exist, the case must be 
remanded for further development with regard to this issue.  
Id.  

Subsequent to the Board's remand, the veteran also submitted 
some information regarding his National Guard service.  The 
RO should ensure that any associated service records have 
been requested.   

In light of the foregoing, further development is needed.  
Hence, the case is REMANDED for the following:

1.  The RO should request all available 
medical records from the veteran's 
National Guard service.  All VA treatment 
records from the Vancouver Barracks VA 
medical center from 1968 to the present 
should be requested and associated with 
the claims file. 

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for a skin disability.  All appropriate 
developmental action, if any, should be 
accomplished.  

If service connection for a skin disorder remains denied, the 
RO should issue a supplemental statement of the case, if 
appropriate.  The appellant and his representative should 
have an opportunity to respond.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.	

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


